The appellant was indicted at the June Term, 1930, of the Superior Court, in Androscoggin County, for uttering and publishing as true, knowing it to be false, forged and counterfeit, a written instrument purporting to be a check on an Auburn bank for $115.00.
The case was committed to the jury at that term and a verdict of guilty returned. Upon this, motion was made to the presiding Justice to set aside the verdict and grant a new trial on the ground that, in weight and sufficiency, the evidence was not such as to warrant conviction. The motion was denied. Thereupon, an appeal was made to this Court. Exceptions taken during the trial are not pressed for attention. It, then, becomes unnecessary to enter upon the consideration of any other question than the appeal.
The government offered evidence tending to prove that the prisoner, who had done trucking for the purported drawer of the check, had been paid by checks on the same bank, and that following hearing in the Court of first instance, the prisoner asked such drawer, in the dooryard of his home, and in the presence and hearing of his wife, “Why didn’t you come to me like a man about this ?”
The bank teller testified he was “quite sure it was Mr. Gove” who presented the check for payment. The treasurer gave evidence he had seen Gove in the bank a few times. Specimens of the handwriting of the prisoner, admitted to be genuine, were introduced as standards for comparison, and compared by experts. The experts expressed the opinion that the one hand had written the standards and the check.
The defense, beyond testimony by the prisoner that he did not commit the alleged crime, and that his presence in the bank had been subsequent to the transaction of the particular check, was-that of an alibi.
The case presented questions of fact for determination by a jury. The trial Judge, the record tacitly concedes, properly charged the jury. And, in the view of this Court the verdict must stand. Appeal dismissed. Judgment for the State.